EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael D. Kaminski (Reg. No. 32,904) on September 7, 2022.
The application has been amended as follows: 

In the claims:

1. (Currently Amended) A method of producing a polycarbonate-based resin composition, comprising mixing: 
an aliphatic polycarbonate-based resin (A) containing a repeating unit (A-1) represented by the following general formula (I); and 
at least one kind of aromatic thermoplastic resin (S) selected from the group consisting of an aromatic polycarbonate-based resin (B) containing a polycarbonate block formed of a repeating unit represented by the following general formula (II), and a polyarylate resin (D) having a structural unit represented by the following general formula (IV) 
in the presence of a catalytic quantity of transesterification catalyst at a temperature equal to or more than a temperature at which the resin components melt for 1 minute or more and 30 minutes or less,
wherein the aliphatic polycarbonate-based resin (A) is mixed at 60 mass% or more and 95 mass% or less with respect to 100 mass% of a total of the aliphatic polycarbonate-based resin (A) and the aromatic thermoplastic resin (S):

    PNG
    media_image1.png
    94
    297
    media_image1.png
    Greyscale

wherein X1 represents a divalent aliphatic hydrocarbon group having 2 to 20 carbon atoms, or a divalent alicyclic hydrocarbon group having 4 to 22 carbon atoms, and the divalent aliphatic hydrocarbon group and the divalent alicyclic hydrocarbon group may each contain at least one heteroatom selected from an oxygen atom, a nitrogen atom, and a sulfur -4-Atty. Dkt. No. 097996-0176 atom, and/or at least one halogen atom selected from a fluorine atom, a chlorine atom, a bromine atom, and an iodine atom;  

    PNG
    media_image2.png
    118
    416
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    113
    491
    media_image3.png
    Greyscale

wherein R1 and R2 each independently represent a halogen atom, an alkyl group having 1 to 6 carbon atoms, or an alkoxy group having 1 to 6 carbon atoms, and a plurality of R1s or R2s may be identical to or different from each other, X2 represents a single bond, an alkylene group having 1 to 8 carbon atoms, an alkylidene group having 2 to 8 carbon atoms, a cycloalkylene group having 5 to 15 carbon atoms, a cycloalkylidene group having 5 to 15 carbon atoms, a fluorenediyl group, an arylalkylene group having 7 to 15 carbon atoms, an arylalkylidene group having 7 to 15 carbon atoms, -S-, -SO-, -SO2-, -O-, or -CO-, R3 is selected from the group consisting of a hydrogen atom, a halogen atom, a trifluoromethyl group, an alkyl group having 1 to 12 carbon atoms, a substituted or unsubstituted aryl group having 6 to 12 carbon atoms, an alkoxy group having 1 to 12 carbon atoms, and a substituted or unsubstituted aryloxy group having 6 to 12 carbon atoms, and a plurality of R3s may be identical to or different from each other, and "a", "b", and "c" each independently represent an integer of from 0 to 4.

2. (Original) The method of producing a polycarbonate-based resin composition according to claim 1, wherein the aromatic thermoplastic resin (S) is the aromatic polycarbonate- based resin (B) containing the polycarbonate block formed of the repeating unit represented by the general formula (II).

3. (Previously Presented) The method of producing a polycarbonate-based resin composition according to claim 1, wherein the aliphatic polycarbonate-based resin (A) contains, as the repeating unit (A-1), one or more selected from the group consisting of repeating units represented by the following general formulae (I-1), (I-2), and (I-3)

    PNG
    media_image4.png
    73
    421
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    78
    404
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    105
    403
    media_image6.png
    Greyscale
. 

4. (Original) The method of producing a polycarbonate-based resin composition according to claim 3, wherein the aliphatic polycarbonate-based resin (A) contains, as the repeating unit (A-1), the repeating unit represented by the general formula (I-3).

5. (Previously Presented) The method of producing a polycarbonate-based resin composition according to claim 3, wherein a ratio of the repeating unit represented by the general formula (I-3) in the repeating unit (A-1) is 40 mol% or more.

6. (Canceled) -6-Atty. Dkt. No. 097996-0176

7. (Previously Presented) The method of producing a polycarbonate-based resin composition according to claim 1, wherein the transesterification catalyst comprises at least one kind selected from the group consisting of a metal oxide, an alkali metal compound, an alkaline earth metal compound, a nitrogen-containing compound, and a phosphorus-containing compound.

8. (Previously Presented) The method of producing a polycarbonate-based resin composition according to claim 1, wherein the polycarbonate-based resin composition has a refractive index of 1.50 or more and 1.55 or less for light having a wavelength of 589.3 nm.

9. (Previously Presented) The method of producing a polycarbonate-based resin composition according to claim 1, further comprising adding a glass filler (E) at a ratio of 5 mass% or more and 50 mass% or less in 100 mass% of a total amount of the polycarbonate- based resin composition.

10. (Original) The method of producing a polycarbonate-based resin composition according to claim 9, wherein the glass filler (E) comprises at least one kind selected from the group consisting of glass fibers, glass powder, a glass flake, milled fibers, a glass cloth, and glass beads.

11. (Previously Presented) The method of producing a polycarbonate-based resin composition according to claim 9, wherein the glass filler (E) has a refractive index of 1.50 or more and 1.55 or less for light having a wavelength of 589.3 nm.

12. (Previously Presented) The method of producing a polycarbonate-based resin composition according to claim 9, wherein a difference between a refractive index of a mixture of the aliphatic polycarbonate-based resin (A) and the aromatic thermoplastic resin (S) for light having a wavelength of 589.3 nm, and a refractive index of the glass filler (E) therefor is 0.020 or less.

13. (Previously Presented) A method of producing a molded article of a polycarbonate-based resin composition, comprising molding a polycarbonate-based resin composition obtained by the production method of claim 1.

14. (Original) The method of producing a molded article according to claim 13, wherein the molded article has a haze of 10 or less when produced to have a thickness of 2 mm.

15. (Previously Presented) The method of producing a molded article according to claim 13, wherein the molded article has a total light transmittance of 80% or more when produced to have a thickness of 2 mm.






* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1-5 and 7-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claims 3-5 has been overcome by amendment.
The rejection of claims 1-5, 7-10, 12, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (WO 2017/020185 A1) has been overcome by amendment.
The rejection of claims 1-5, 7-10, 12, and 13 under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al. (WO 2017/020185 A1) has been overcome by amendment.
The rejection of claims 1, 7, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (US 2010/0041858 A1) has been overcome by amendment.
The rejection of claims 1, 7, and 13 under 35 U.S.C. 102(a)(2) as being anticipated by Maruyama et al. (US 2010/0041858 A1) has been overcome by amendment.
The rejection of claims 14 and 15 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lai et al. (WO 2017/020185 A1) has been overcome by amendment.
The rejection of claims 14 and 15 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lai et al. (WO 2017/020185 A1) has been overcome by amendment.
The rejection of claims 8, 14, and 15 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maruyama et al. (US 2010/0041858 A1) has been overcome by amendment.
The rejection of claims 8, 14, and 15 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maruyama et al. (US 2010/0041858 A1) has been overcome by amendment.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Lai et al. (WO 2017/020185 A1) has been overcome by amendment.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2010/0041858 A1) has been overcome by amendment.
The rejection of claims 9-12 under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2010/0041858 A1) in view of Lai et al. (WO 2017/020185 A1) has been overcome by amendment.

Response to Arguments
In light of the above amendment, Applicant’s arguments regarding the teachings of Sasaki (see pages 10-11 of the response filed 29 August 2022) have been fully considered and are persuasive.  Accordingly, the following rejections have been withdrawn:
The rejection of claims 1-8 and 13-15 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sasaki (US 2012/0245264 A1).
The rejection of claims 1-8 and 13-15 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sasaki (US 2012/0245264 A1).
The rejection of claims 9-12 under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2012/0245264 A1) in view of Lai et al. (WO 2017/020185 A1).

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 8, 2022